Citation Nr: 0202857	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  01-00 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May 1983 to August 1983 and from July 18, 1992 to July 31, 
1992.  The veteran also had various other periods of ACDUTRA 
and inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the veteran's request to reopen his 
claim of entitlement to service connection for a low back 
disability.  The veteran subsequently perfected this appeal.

A videoconference hearing was held before the undersigned in 
November 2001.  

The Board notes that additional medical evidence was received 
at the Board on February 19, 2001.  A letter dated November 
14, 2001 informed the veteran that his appeal was being sent 
to the Board for disposition.  Pursuant to VA regulation, the 
appellant is granted a period of 90 days following the 
mailing of notice to them that an appeal has been certified 
to the Board and that the appellate record has been 
transferred to the Board during which they may submit 
additional evidence.  See 38 C.F.R. § 20.1304 (2001).  Any 
pertinent evidence is to be referred to the agency of 
original jurisdiction (AOJ) for preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived by the appellant or unless the Board determines that 
the benefit to which the evidence relates may be allowed on 
appeal without such referral.  38 C.F.R. § 20.1403(c) (2001).  
The Board recognizes that this section was recently amended.  
See 67 Fed. Reg. 3,105-3,106 (January 23, 2002) (to be 
codified at 38 C.F.R. § 20.1304).  However, the effective 
date for this amendment is February 22, 2002, and the 
additional evidence was received prior to that date.

Nonetheless, upon review of the additional medical evidence, 
it appears to relate to current medical treatment and does 
not pertain to the issue of whether new and material evidence 
has been submitted.  It is the Board's opinion that in light 
of the favorable decision to reopen the veteran's claim, it 
is not necessary for referral to the AOJ for preparation of 
an SSOC or for a request for a waiver from the veteran.


FINDINGS OF FACT

1. Service connection for a low back disability was denied by 
the Board in December 1999, essentially based on findings 
that the veteran was receiving treatment for low back pain 
prior to July 1992 and that his low back disability was 
not aggravated during any period of ACDUTRA.

2. Evidence added to the record since the December 1999 Board 
decision includes medical statements from Dr. Arthur 
Johnson and Dr. Bryan Russell which are so significant 
that they must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a low back disability.


CONCLUSIONS OF LAW

1. The Board's December 1999 decision, wherein the veteran's 
claim of entitlement to service connection for a low back 
disability was denied, is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2. New and material evidence has been presented since the 
final December 1999 Board decision and the claim for 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

The RO has not had the opportunity to address the veteran's 
request to reopen in light of the new law.  Notwithstanding, 
considering the Board's decision to reopen the veteran's 
claim of entitlement to service connection for a low back 
disability, the veteran is not prejudiced by the Board's 
consideration of the claim at this time, and there is no 
reason to return the case to the RO solely for consideration 
of the new law.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In December 1999, the Board denied service connection for a 
low back disability, essentially based on findings that the 
veteran was receiving treatment for low back pain prior to 
July 1992 and that his low back disability was not aggravated 
during any period of ACDUTRA.  In February 2000, the veteran 
requested to reopen his claim.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Prior to the December 1999 Board decision, the record 
contained various medical records (National Guard and 
private) and a VA examination.  According to private 
chiropractic records, the veteran was seen in March 1992 for 
various complaints, including low back pain.  The veteran 
received chiropractic treatment from approximately March 
through December 1992.

On July 27, 1992, the veteran was seen at AFSC Regional 
Hospital Elgin with complaints of low back pain from field 
training.  Diagnosis was low back sprain/spasm and the 
veteran was treated with pain killers, muscle relaxers and 
given a profile.  In April 1995, the veteran was seen at the 
Family Practice Clinic at Luke Air Force Base (AFB).  He 
presented with complaints of low back pain while playing 
basketball.  Diagnosis was lumbar sprain/strain.  The veteran 
underwent a VA examination in December 1996.  Diagnosis was 
chronic lumbosacral strain.  

In April 1997, the veteran was examined by Dr. Paul L. Raby, 
an orthopedist, at the request of the Air National Guard.  
The veteran reported that he started having problems with his 
lumbar spine in July 1992.  Clinical diagnosis was chronic 
lumbar syndrome with left sciatica.  In the examiner's 
opinion, the actual problem was in the line of duty because 
the lumbar spine problems started while the veteran was on 
ACDUTRA.  

A June 1998 progress note by Dr. Cheyne indicates that based 
on the MRI, the veteran has disc protrusions at L2-3, L4-5 
and L5-S1, as well as degenerative changes at these levels.  
It was noted that the veteran reported that his compression 
fracture of L3 occurred in 1985 and that he did quite well 
until 1992 when he was doing some heavy lifting.  According 
to Dr. Cheyne, "[t]hat is most likely the injury which 
caused most of his present and ongoing problems."

The record also contains a July 1998 memorandum by Lt. 
Colonel Carol S. Ramsey, Chief, Aerospace Medicine.  
According to this report, the MRI did not show the type of 
disc injury pattern that was associated with a single injury 
resulting in acute disc herniation.  Rather, the pattern was 
that of degenerative disc disease, a chronic condition, due 
to long-term wear and tear on the back.  Dr. Ramsey concluded 
that the veteran's back problem was not in the line of duty 
since it was of a chronic nature, gradually worsening over 
the years.  Dr. Ramsey further stated that the degree of 
degeneration seen on the 1998 MRI "strongly supports the 
conclusion that disease existed prior to 1992."

In June 1999, the veteran underwent a left L4-5 lumbar 
discectomy.

The record also contained various statements of the veteran 
wherein he contends that he injured his back while on ACDUTRA 
in July 1992.

Since the final December 1999 Board decision, the veteran has 
submitted medical as well as lay evidence.  Medical evidence 
includes records from River Valley Orthopaedic Center for the 
period from November 1998 to December 1999 (including 
radiology reports); January 2000 statement from Dr. Johnson; 
and statements from Dr. Russell dated January 2000 and 
November 2000.  The veteran also submitted duplicate records 
from Holt-Krock Clinic and Dr. Raby.  

Records from Dr. Cheyne at River Valley Orthopaedic Center 
indicate that the veteran received treatment for low back 
pain in November and December 1998.  In April 1999, he had an 
MRI done which showed a left pericentral disc herniation at 
L4-5.  He was subsequently referred for a neurosurgical 
consult.  In December 1999, the veteran presented to the 
clinic trying to get Dr. Cheyne to resolve the conflict 
between himself and VA regarding whether he had back problems 
prior to the 1992 injury.  Dr. Cheyne remarked that he could 
not resolve this question because he has no medical records 
other than his own.  

The January 2000 statement from Dr. Johnson indicates that 
the veteran did have a compression fracture of L3 in the past 
but that this compression fracture had nothing to do with the 
disc herniation at L4-5.

The January 2000 statement from Dr. Russell indicates that 
the veteran first sought chiropractic treatment in March 1992 
for complaints of low back pain which seemed to be related to 
his roofing work.  The veteran's major complaint and 
treatment was for the sacroiliac joint and not for the lumbar 
region.  The L3 compression fracture seemed to be 
asymptomatic at that time.  In the weeks preceding summer 
camp, the veteran's major complaints were his upper back and 
neck, not his low back.

The November 2000 statement from Dr. Russell reiterates that 
the veteran's major complaints before the summer camp in 
question were his upper back and neck.  Dr. Russell reported 
that he did treat the veteran's low back before summer camp 
but the region treated was the sacroiliac joint which is 
lower than the lumbar region that is in question.

Lay evidence submitted by the veteran includes various 
statements from the veteran; testimony presented at a 
November 2001 videoconference hearing; 
May 1997 statement from MSgt J.L.B., retired; and statements 
from Lt. Col. P.S.C., retired, dated October 1997 and 
December 1999.  Basically, the various statements and 
testimony relate that the veteran injured his back in 1992 
while on ACDUTRA.  

The Board finds that the duplicate medical evidence from 
Holt-Krock Clinic and Dr. Raby is not new, since it was of 
record at the time of the December 1999 Board decision.  The 
lay statements and testimony, January 2000 statement from Dr. 
Johnson, January and November 2000 statements from Dr. 
Russell, and the records from River Valley Orthopaedic Center 
are new, as they have not previously been considered by the 
RO.  Although new, the Board does not find the lay evidence 
to be material in that there is no dispute that the veteran 
complained of low back pain and received treatment while on 
ACDUTRA in July 1992.  Similarly, the Board does not find the 
medical records from River Valley Orthopaedic Center to be 
material.  The evidence relates to treatment received in 1998 
and 1999 and does not contain an opinion as to whether the 
veteran's low back disability pre-existed ACDUTRA or was 
aggravated during a period of ACDUTRA.  

The Board, however, finds Dr. Johnson's statement to be 
material in that he indicates that the veteran's pre-existing 
compression fracture at L3 has nothing to do with the current 
problem at L4-5.  Additionally, the Board finds Dr. Russell's 
statements to be material as they indicate that chiropractic 
treatment received prior to July 1992 was for the sacroiliac 
area of the lower back, as opposed to the lumbar region 
currently in question.

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran's current 
low back disability, was incurred or aggravated during a 
period of ACDUTRA, and to be of such significance that it 
must be considered together with all of the evidence to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a low back disability is reopened.

Since the veteran's claim for service connection for a low 
back disability has been reopened, the Board must address the 
merits of the service connection claim.  However, before 
proceeding to a decision, it is the Board's opinion that 
further development is necessary.  Accordingly, the Board 
will undertake additional development on this issue pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2000) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing the merits of the veteran's claim.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a low back disability, the appeal is granted.

		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

